Citation Nr: 1701016	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Whether vacatur of the Board of Veterans' Appeals September 2016 decision as to the issue of entitlement to service connection sinus disability is warranted.

2.  Entitlement to service connection for sinus disability, to include sinusitis and nasal congestion, to include as due to exposure to environmental hazards in Iraq.


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2001 and from February 2008 to January 2009, with additional service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is associated with the claims file.

In September 2016, the Board issued a decision, which in pertinent part, dismissed the appeal as to the issue of entitlement to service connection for sinus disability.  For reasons discussed below, that part of the Board's September 2016 decision is vacated.

The issue of entitlement to service connection for sinus disability, to include sinusitis and nasal congestion, to include as due to exposure to environmental hazards in Iraq, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The part of the September 21, 2016 Board decision which dismissed the appeal regarding the issue of entitlement to service connection for sinus disability contained error which constitutes a denial of due process for the Veteran.

CONCLUSION OF LAW

Vacatur of that part of the September 21, 2016 Board decision that dismissed the appeal as to the issue of entitlement to service connection for sinus disability is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

In this case, pursuant to the Veteran's November 2016 motion to vacate, the Board finds that the Veteran was denied due process of law with respect to his appeal of the issue of service connection for sinus disability, as an error was made in the September 21, 2016 decision dismissing the appeal.  Specifically, the Board dismissed the appeal as to the issue of entitlement to service connection for sinus disability based on an error.  Significantly, however, during the May 2016 Board hearing, the Veteran requested to withdraw his appeal only as to the issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 10, 2010, and in excess of 50 percent from November 10, 2010, to June 3, 2015, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He had not requested withdrawal of the sinusitis issue.  

Accordingly, the part of the September 21, 2016 Board that dismissed the issue of entitlement to service connection for sinus disability, to include sinusitis and nasal congestion, to include as due to exposure to environmental hazards in Iraq, must be vacated to resolve this error of due process.

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).  Rather, the Board will reconsider the Veteran's claim as if that part of the May 2016 decision that dismissed the issue of entitlement to service connection for sinus disability had never been issued.  See 38 C.F.R. § 20.904(a)(3).


ORDER

The part of the September 2016 Board decision that dismissed the issue of entitlement to service connection for sinus disability, to include sinusitis and nasal congestion, to include as due to exposure to environmental hazards in Iraq, is vacated.


REMAND

The Veteran was provided a VA medical examination in October 2015 in connection with the claim for service connection for sinus disability.  However, the Board finds that the October 2015 VA medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

The examiner opined that it was "less likely than not" that the claimed condition was related to service because there was no "direct evidence" that he developed sinus disability while on active duty.  However, service treatment records show that the Veteran was seen for allergic rhinitis in November 1999, and the Veteran has reported that he has had chronic sinus problems and breathing difficulties after being near the "burn pits" in Ballad, Iraq during service.  The examiner did not address the Veteran's statements and did not provide any reasoning for the expressed opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

As the October 2015 VA examiner's opinion is inadequate and it does not comply with the Board's prior remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand orders).  Consequently, it is necessary to obtain supplemental medical opinion before the Board decides the merits of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records for the Veteran from the VA Medical Center in Oklahoma City, Oklahoma, and all associated outpatient clinics, dated from October 2016 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Request an addendum opinion from to a suitably qualified examiner concerning the nature and etiology of the Veteran's sinus disability.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file, with consideration of the Veteran's lay statements in detail, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed sinus disability, to include sinusitis and nasal congestion, is related to active service, to include the Veteran's exposure to environmental hazards in Iraq.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

3.  After the above development is completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


